DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group I comprising claims 1 – 10 in the reply filed on 1/27/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 10 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. These claims are drawn to an apparatus statutory class of invention. These claims do not further limit or define the claimed apparatus structure. The applicant is advised that “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”   Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” (see MPEP § 2115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 1, this claim does not positively recite how each of the device components (the inlet, plurality of parallelized microfluidic channels, splitter and the detection electrodes) are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 merely lists each of the device components. It is not clear how the detection electrodes are shared among the parallelized microfluidic channels. Claim 1 does not positively recite the structure that enables the detection electrode to be shared and operable with each of the parallelized microfluidic channels.

Regarding claim 4, it is not clear as to how the decoding component decodes the identification based on a matched-filtering scheme, and is therefore considered to be indefinite
Regarding claim 9, the phrase “adaptively created” is not clear, and is therefore considered to be indefinite. Without knowing this information, one of ordinary skill in the art would not know whether they are infringing on the claims or not.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bashir et al. (US 2019/0011349 A1; “Bashir”).
Regarding claim 1, Bashir teaches a microfluidics device comprising:

a plurality of parallelized microfluidic channels (e.g., modulation element or fluid conduit; ¶¶42 and 110; figure 6a) disposed across an interaction zone for transit-time analysis (e.g., a time-elapsed or time-stamp comparison for particles flowing past a detection element; ¶¶8, 12, 17, 119 and 130) of the biological particles (e.g., the detection and modulation elements may be arranged in a parallel configuration; ¶¶12 and 47);
a splitter (e.g., fluidic controls can include  gating and flow regulation; ¶29) for transmitting the fluidic sample into the parallelized microfluidic channels; and
a plurality of detection electrodes (detection elements may comprise electrodes; ¶42 and 45) configured to conduct the transit-time analysis, each detection electrode shared among the parallelized microfluidic channels.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obvious-ness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).

Regarding claim 3, Bashir teaches wherein the arrangement of locations of the spatially encoded electrodes in each parallelized microfluidic channel represents an identification unique to the parallelized microfluidic channel (¶42, 45, 110, 119 and 141; figure 6a).
Regarding claim 5, Bashir teaches the microfluidics device of claim 1, further comprising: surface markers (e.g., the use of relevant biomarkers; ¶¶36 and 125 – 131) targeted to the biological particles disposed on walls of the parallelized microfluidic channels at the interaction zones, the target surface makers reduce flowing velocities of the biological particles.
Regarding claim 6, Bashir teaches wherein the interaction zones are between the detection electrodes (e.g., adjacent detection elements are separated by modulation elements; ¶42; figure 6a).
Regarding claim 7, Bashir teaches wherein the detection electrodes include at least three electrodes, and on-channel locations of at least one electrode of the detection electrode are offset from each other among the parallelized microfluidic channels (¶¶39, 47 and 51 – 53; figure 6a).
Regarding claim 8, Bashir teaches the microfluidics device of claim 1, further comprising: dielectrophoresis (DEP) actuation components (e.g., the use of a dielectrophoretic force induced by the electrodes; ¶26) disposed adjacent to surfaces of the parallelized microfluidic channels, the DEP actuation components attracting the biological particles toward the surfaces or repelling the biological particles away from the surfaces.
Regarding claim 10, Bashir teaches wherein the biological particles include circulating tumor cells (CTCs) or circulating tumor DNA (ctDNA) (e.g., biological cells, particles, proteins, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bashir et al. (US 2019/0011349 A1; “Bashir”).
Regarding claim 4, Bashir does not specifically teach the microfluidics device of claim 3, further comprising: a decoding component configured to decode the identification based on a matched-filtering scheme. However, the use of decoding components and filters for sensing data signal acquisition, processing and analysis is notoriously well known in the art. The incorporation of these claimed components would have been considered to be suitable and predictable to a person of ordinary skill in the art for facilitating effective and accurate signal measurement, processing, and analysis. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the microfluidics device of claim 3 further comprising: a decoding component configured to decode the identification based on a matched-filtering scheme.
Regarding claim 9, Bashir does not specifically teach the microfluidics device of claim 1, further comprising: a storage component for storing a cell-specific library including at least a cell-specific library template adaptively created from detected signals of the biological particles, wherein locations of the detection electrodes on the parallelized microfluidic channels depend on the cell-specific library template. However,  the use of  storage components  for storing cell-specific libraries, such as a cell-specific library template, for data signal comparison and analysis for the detected signals of the biological particles  for determining information about the detected 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797